Exhibit 10(i)

THE McCORMICK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 . General Provisions

   1

Section 1.1.

   Purpose.    1

Section 1.2.

   History of the Plan.    1

Section 1.3.

   Effective Date.    1

Article 2 . Definitions and Construction

   2

Section 2.1.

   Definitions.    2

Section 2.2.

   Construction.    5

Article 3 . Eligibility, Benefit Amounts and Vesting

   6

Section 3.1.

   Eligibility.    6

Section 3.2.

   Special Rules for Calculating Benefits.    6

Section 3.3.

   Senior Executive Program Benefit.    6

Section 3.4.

   Executive Program Benefit.    8

Section 3.5.

   Foreign Service Senior Executive Program Benefit.    9

Section 3.6.

   Management Program Benefit.    10

Section 3.7.

   Special Program Benefit.    11

Section 3.8.

   Vesting and Nonforfeitability of Benefits.    11

Article 4 . Payment of Plan Benefits

   12

Section 4.1.

   Default Forms of Payment.    12

Section 4.2.

   Cash Out of Small Benefits.    12

Section 4.3.

   Alternate Forms of Payment.    12

Section 4.4.

   Time of Benefit Payments.    13

Section 4.5.

   Election of Alternate Time and Form of Payment.    13

Section 4.6.

   Beneficiary in the Event of Death.    14

Article 5 . Administration of the Plan

   15

Section 5.1.

   Designation of Committee.    15

Section 5.2.

   Authority of Committee.    15

Section 5.3.

   Agents.    15

Section 5.4.

   Binding Effect of Decisions.    15

Section 5.5.

   Indemnity of Committee.    15

Section 5.6.

   Employer Information.    16

Section 5.7.

   Finality of Decisions.    16

Article 6 . Claims Procedures

   17

Section 6.1.

   Presentation of Claim.    17

Section 6.2.

   Notification of Decision.    17

 

 

McCormick Supplemental Executive Retirement Plan    Table of Contents



--------------------------------------------------------------------------------

Section 6.3.

   Review of a Denied Claim.    17

Section 6.4.

   Decision on Review.    18

Section 6.5.

   Section 409A of the Code.    18

Article 7 . Amendment and Termination

   20

Section 7.1.

   Amendment.    20

Section 7.2.

   Termination.    20

Section 7.3.

   Contractual Obligation.    20

Section 7.4.

   Section 409A of the Code.    20

Article 8 . Trust

   22

Section 8.1.

   Establishment of the Trust.    22

Section 8.2.

   Automatic Funding of Trust.    22

Section 8.3.

   Interrelationship of the Plan and the Trust.    22

Section 8.4.

   Distributions From the Trust.    22

Article 9 . Miscellaneous

   23

Section 9.1.

   Status of Plan.    23

Section 9.2.

   Unsecured General Creditor.    23

Section 9.3.

   Employer’s Liability.    23

Section 9.4.

   Nonassignability.    23

Section 9.5.

   Not a Contract of Employment.    24

Section 9.6.

   Furnishing Information.    24

Section 9.7.

   Governing Law.    24

Section 9.8.

   Required or Permitted Notices.    24

Section 9.9.

   Successors.    24

Section 9.10.

   Severability.    25

Section 9.11.

   Payment on Behalf of Person Unable to Manage Affairs.    25

Section 9.12.

   Distribution in the Event of Taxation.    25

Section 9.13.

   Insurance.    25

Section 9.14.

   Section 409A of the Code.    25

Section 9.15.

   Other Benefits and Agreements.    25

Article 10 . Grandfathered Benefits

   27

Section 10.1.

   Grandfathered Benefits.    27

APPENDIX A

    

The McCormick Supplemental Executive Retirement Plan,

as amended and restated June 19, 2001

EXHIBIT 1

     Sample Contracts

 

 

McCormick Supplemental Executive Retirement Plan    Table of Contents



--------------------------------------------------------------------------------

Article 1. General Provisions

Section 1.1. Purpose.

This Plan is designed to restore benefits that would have accrued under the
Pension Plan but are restricted due to the limits on compensation imposed by
Sections 415 and 401(a)(17) of the Code and to provide supplemental retirement
benefits to senior executives in management positions selected by the Committee.
Benefits provided under the Plan are structured to facilitate an orderly
transition within the ranks of senior management and to provide for an equitable
retirement benefit for such individuals consistent with competitive conditions
in the marketplace.

Section 1.2. History of the Plan.

 

(a) Effective June 19, 2001, the Company amended and restated the Plan. The
terms of the Plan, as set forth in the 2001 restatement, continue to apply to
Grandfathered Benefits, which are not subject to Section 409A of the Code, and
are set forth in Appendix A of the current restatement.

 

(b) On December 24, 2004, the Company adopted a resolution to amend the Plan to
the extent necessary to comply with Section 409A of the Code. As part of this
resolution, the Company undertook to administer the Plan in accordance with a
reasonable interpretation of Section 409A of the Code. This resolution was
effective January 1, 2005.

 

(c) In accordance with the December 24, 2004, resolution and amendment, the Plan
has been operated in good faith compliance with Section 409A of the Code and the
applicable guidance since January 1, 2005.

Section 1.3. Effective Date.

The Plan, as amended and restated in this document, is effective January 1,
2005.

 

 

McCormick Supplemental Executive Retirement Plan    Page 1



--------------------------------------------------------------------------------

Article 2. Definitions and Construction

Section 2.1. Definitions.

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:

 

(a) Affiliated Group. The Company and all subsidiary corporations which are
participating employers under the Pension Plan.

 

(b) Article. An Article of the Plan.

 

(c) Benefit Commencement Date. The date on which an Employee’s benefit under the
Plan commences as determined under Section 4.4.

 

(d) Benefit Trigger. The earliest to occur of (1) a Change in Control Event,
(2) the Employee’s Disability, or (3) the Employee’s Separation from Service.

 

(e) Board. The Board of Directors of the Company.

 

(f) Cause. Any willful and continuous failure by the Employee to substantially
perform his duties with the Company (unless the failure to perform is due to the
Employee’s Disability) or any willful misconduct or gross negligence by the
Employee which results in material economic harm to the Company, or any
conviction of the Employee of a felony. No act or failure to act shall be
considered “willful” for purposes of this definition if the Employee reasonably
believed in good faith that such act or failure to act was in, or not opposed
to, the best interests of the Company. In the event of a willful and continuous
failure by the Employee to substantially perform his duties, the Company shall
notify the Employee in writing of such failure to perform, and the Employee
shall have a period of thirty (30) days after such notice to resume substantial
performance of his duties.

 

(g) Change in Control Event. The occurrence of one or more of the following
events:

 

  (1) the consolidation or merger of the Company with or into another entity
where the Company is not the continuing or surviving corporation, or pursuant to
which shares of the Company’s capital stock are converted into cash, securities
or other property, except for any consolidation or merger of the Company in
which the holders (excluding any “Substantial Stockholders” as defined in
Section 4, “Common Stock,” subsection (b)(2)(H) of the Certificate of
Incorporation of the Company as in effect as of the date hereof (the “Charter”))
of the Company’s (A) voting common stock, (B) non-voting common stock, and
(C) other classes of voting stock, if any, immediately before the consolidation
or merger shall, upon consummation of the consolidation or merger, own in excess
of 50% of the voting stock of the surviving corporation;

 

 

McCormick Supplemental Executive Retirement Plan    Page 2



--------------------------------------------------------------------------------

  (2) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company;

 

  (3) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or indirectly, of securities of the Company representing more than 13%
(the “Specified Percentage”) of the voting power of all the outstanding
securities of the Company having the right to vote in an election of the Board
(after giving effect, to the extent applicable, to the operation of Section 4,
“Common Stock,” subsection (b) of the Charter) (including, without limitation,
any securities of the Company that any such person has the right to acquire
pursuant to any agreement, or upon exercise of conversion rights, warrants or
options, or otherwise, which shall be deemed beneficially owned by such person),
provided, however, that in the event that the vote limitation with respect to
Substantial Stockholders set forth in Section 4, “Common Stock,” subsection
(b) of the Charter becomes inoperative by virtue of the operation of Section 4,
“Common Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or

 

  (4) individuals, who constitute the entire Board elected by the Company’s
stockholders at its most recent annual meeting of stockholders and any new
directors who have been appointed to the Board by a vote of at least a majority
of the directors then in office, having ceased for any reason to constitute a
majority of the members of the Board.

Notwithstanding the definition of Change in Control Event set forth in this
Section 2.1(g), if a Change in Control Event occurs and such event does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code, Employees shall vest in their Plan benefits
as provided in Section 3.8, but such event shall not be treated as a Benefit
Trigger.

 

(h) Claimant. The person or persons described in Article 6 who apply for
benefits or amounts that may be payable under the Plan.

 

(i) Code. The Internal Revenue Code of 1986, as amended.

 

(j) Committee. Either of the Committees designated in Article 5, as applicable.

 

(k) Company. McCormick & Company, Incorporated, and any successors or assigns.

 

(l) Constructive Discharge. An Employee’s Separation from Service as a result
of, and within a period of thirty (30) days after the occurrence of, any of the
following events:

 

  (1)

Re-assignment of the Employee to a position which is at a lower level in the
organizational structure than his previous position, as defined by any one or a

 

 

McCormick Supplemental Executive Retirement Plan    Page 3



--------------------------------------------------------------------------------

 

combination of the following factors: reporting relationship, compensation
compared to others in the organization, and authority, duties and
responsibilities;

 

  (2) Diminution in the Employee’s authority, duties or responsibilities, or the
assignment of duties and responsibilities which are unsuitable for an individual
having the position, experience and stature of the Employee;

 

  (3) Reduction in the Employee’s total compensation (including salary, bonus,
deferred compensation, stock options, profit sharing and retirement programs and
other benefits);

 

  (4) Relocation of the Employee’s principal workplace to a location which is
more than 50 miles from the Employee’s previous principal workplace; or

 

  (5) Any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform under the Plan in the same manner and to the same
extent that the Company would be required to perform thereunder with respect to
the Employee if the transaction or event resulting in a successor had not taken
place.

 

  (6) For purposes of subparagraphs (1), (2) or (3) of this Section 2.1(l), an
isolated, insubstantial and inadvertent action shall be excluded unless the
Company fails to remedy such action promptly after receipt of notice thereof
given by the Employee.

 

(m) Disabled/Disability. “Totally and Permanently Disabled” within the meaning
of the Company’s long-term disability plan, provided that such disability shall
not constitute a Benefit Trigger unless it constitutes a “disability” within the
meaning of Treas. Reg. § 1.409A-3(i)(4).

 

(n) Employee. A participant in the Pension Plan who is employed by one or more
members of the Affiliated Group.

 

(o) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

(p) Grandfathered Benefits. An Employee’s benefit under the Plan, to the extent
that such benefit was earned and vested (within the meaning of Section 409A of
the Code) before January 1, 2005.

 

(q) Plan. The McCormick Supplemental Executive Retirement Plan, as amended and
restated as of January 1, 2005.

 

(r) Pension Plan. The McCormick Pension Plan.

 

(s) Separation from Service. A termination of an Employee’s employment
relationship with the Affiliated Group that constitutes a “separation from
service” within the meaning of Section 409A of the Code.

 

 

McCormick Supplemental Executive Retirement Plan    Page 4



--------------------------------------------------------------------------------

(t) Trust. The McCormick Supplemental Executive Retirement Trust or such other
trust as may be established by a member of the Affiliated Group to fund benefits
under this Plan. The Plan, notwithstanding the creation of the Trust, is
intended to be unfunded for purposes of the Code and Title I of ERISA.

Section 2.2. Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,

 

(a) the use of the masculine gender shall also include within it meaning the
feminine and vice versa,

 

(b) the use of the singular shall also include within its meaning the plural and
vice versa, and

 

(c) the word “include” shall mean to include without limitation.

 

 

McCormick Supplemental Executive Retirement Plan    Page 5



--------------------------------------------------------------------------------

Article 3. Eligibility, Benefit Amounts and Vesting

Section 3.1. Eligibility.

 

(a) An Employee shall only be eligible for coverage under this Plan if such
Employee has reached age 50 and is a senior executive in a management position
selected to participate in the Plan by the Committee, except that participation
for purposes of Section 3.6 is not limited to senior executives selected by the
Committee.

 

(b) In selecting an Employee for coverage under the Plan, the Committee shall
specify whether the amount of the Employee’s benefit under the Plan shall be
determined under the “Senior Executive Program” as provided in Section 3.3, the
“Executive Program” as provided in Section 3.4, the “Foreign Service Senior
Executive Program” as provided in Section 3.5, “Management Program” as provided
in Section 3.6 of the Plan, or a “Special Program” as provided in Section 3.7 of
the Plan (each such benefit, a “Program”), and such selection shall be evidenced
by one of the individual contracts referenced in Section 7.3. For the avoidance
of doubt, no Employee shall be eligible for a benefit under more than one
Program with respect to the same period of service.

Section 3.2. Special Rules for Calculating Benefits.

 

(a) For purposes of calculating an Employee’s benefit under this Article 3, the
fact that the Employee would not be able to commence payment under the Pension
Plan (or a pension or retirement plan provided by a subsidiary or affiliate of
the Company located outside the United States which formerly employed the
Employee) on the Benefit Commencement Date because he would not yet have reached
a certain age on the Benefit Commencement Date shall be disregarded. In such
circumstances, the value of the benefit under the Pension Plan (or applicable
non-U.S. plan) on the Benefit Commencement Date shall be the actuarial
equivalent of the benefit under such plan calculated as if it were payable on
the Benefit Commencement Date using actuarial assumptions (including early
retirement factors) as determined by the Committee.

 

(b) For purposes of calculating an Employee’s benefit under Sections 3.3, 3.4,
or 3.5, the term “annual bonus” shall not include any payment made to an
Employee pursuant to the Company’s Mid-Term Incentive Plan.

Section 3.3. Senior Executive Program Benefit.

 

(a) Employees Who Participated in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee to receive benefits under
the Senior Executive Program set forth in this Section 3.3 and who participated
in the Pension Plan at any time before December 1, 2001, the benefit shall be
equal to the amount described in subparagraph (1) minus the amount described in
subparagraph (2):

 

  (1)

The Employee’s benefit that would have been payable under the Pension Plan on
the Benefit Commencement Date in the single life annuity form of payment,

 

 

McCormick Supplemental Executive Retirement Plan    Page 6



--------------------------------------------------------------------------------

 

disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan, calculated as if he had attained an
adjusted retirement age on the Benefit Commencement Date, determined as follows:

 

  (A) The adjusted retirement age will be the Employee’s actual attained age on
the Benefit Commencement Date increased by one month for each month of service
after age 55 during which the Employee participated in the Plan. However, the
adjusted retirement age cannot be greater than 65.

 

  (B) If the Employee is Disabled at the time that he experiences a Separation
from Service, the Employee will continue to accrue credited service during the
period of time that he is Disabled until his Benefit Commencement Date.

 

  (C) In the benefit calculation, credited service and average monthly earnings
will be determined to the adjusted retirement age, assuming that the Employee’s
rate of pay in effect immediately preceding the date of his Separation from
Service (or date of the Change in Control Event, if applicable) had remained in
effect until his adjusted retirement age.

 

 

(D)

Average monthly earnings shall include 90% of 1/12th of the average of the five
highest annual bonuses earned by the Employee in any five of the ten calendar
years immediately prior to his Separation from Service (or the Change in Control
Event, if applicable); if the Employee is on Disability at the time of his
Separation from Service, the annual bonuses considered shall be the five highest
annual bonuses earned by the Employee in any five of the ten calendar years
immediately before the Disability.

 

  (2) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

(b) Employees Who Did Not Participate in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee to receive benefits under
the Senior Executive Program set forth in this Section 3.3 and who did not
participate in the Pension Plan at any time before December 1, 2001, the benefit
shall be equal to the amount described in subparagraph (1) minus the amount
described in subparagraph (2), times the multiplier described in subparagraph
(3):

 

  (1) The Employee’s benefit that would have been payable under the Pension Plan
on the Benefit Commencement Date in the single life annuity form of payment,
disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan, calculated as if he had attained an
adjusted retirement age on the Benefit Commencement Date, determined as follows:

 

 

McCormick Supplemental Executive Retirement Plan    Page 7



--------------------------------------------------------------------------------

  (A) The adjusted retirement age will be the Employee’s actual attained age on
the Benefit Commencement Date increased by one month for each month of service
after age 55 during which the Employee participated in the Plan. However, the
adjusted retirement age cannot be greater than 65.

 

  (B) If the Employee is Disabled at the time that he experiences a Separation
from Service, the Employee will continue to accrue credited service during the
period of time that he is Disabled until his Benefit Commencement Date.

 

  (C) In the benefit calculation, credited service and average monthly earnings
will be determined to the adjusted retirement age, assuming that the Employee’s
rate of pay in effect immediately preceding the date of his Separation from
Service (or date of the Change in Control Event, if applicable) had remained in
effect until his adjusted retirement age.

 

  (2) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

  (3) If the Employee was in compensation tier D at the time of his Separation
from Service (or date of the Change in Control Event, if applicable), the
multiplier shall be 1.4; if the Employee was in compensation tier C at the time
of his Separation from Service (or date of the Change in Control Event, if
applicable), the multiplier shall be 1.5; provided, however, that the Committee
may increase the multiplier with respect to any Employee.

Section 3.4. Executive Program Benefit.

 

(a) Employees Who Participated in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee to receive benefits under
the Executive Program set forth in this Section 3.4 and who participated in the
Pension Plan at any time before December 1, 2001, the benefit shall be equal to
the amount described in subparagraph (1) minus the amount described in
subparagraph (2):

 

 

(1)

The Employee’s benefit that would have been payable under the Pension Plan on
the Benefit Commencement Date in the single life annuity form of payment,
disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan, calculated as if average monthly
earnings had included 90% of 1/12th of the average of the five highest annual
bonuses earned by the Employee in any five of the ten calendar years immediately
prior to his Separation from Service (or the Change in Control Event, if
applicable); if the Employee is on Disability at the time of his Separation from
Service, the annual bonuses considered shall be the five highest annual bonuses
earned by the Employee in any five of the ten calendar years immediately before
the Disability.

 

 

McCormick Supplemental Executive Retirement Plan    Page 8



--------------------------------------------------------------------------------

  (2) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

(b) Employees Who Did Not Participate in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee to receive benefits under
the Executive Program set forth in this Section 3.4 and who did not participate
in the Pension Plan at any time before December 1, 2001, the benefit shall be
equal to the amount described in subparagraph (1) minus the amount described in
subparagraph (2), times the multiplier described in subparagraph (3):

 

  (1) The Employee’s benefit that would have been payable under the Pension Plan
on the Benefit Commencement Date in the single life annuity form of payment,
disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan.

 

  (2) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

  (3) If the Employee was in compensation tier D at the time of his Separation
from Service (or date of the Change in Control Event, if applicable), the
multiplier shall be 1.4; if the Employee was in compensation tier C at the time
of his Separation from Service (or date of the Change in Control Event, if
applicable), the multiplier shall be 1.5.

Section 3.5. Foreign Service Senior Executive Program Benefit.

For an Employee who has been selected by the Committee to receive benefits under
the Foreign Service Senior Executive Program set forth in this Section 3.5 and
who participated in the Pension Plan at any time before December 1, 2001, and so
long as such Employee (i) on the date of his Separation from Service (or the
Change in Control Event, if applicable) is working in the United States for a
member of the Affiliated Group, and (ii) has worked in the United States for at
least three years at a member of the Affiliated Group, the benefit shall be
equal to the amount described in subparagraph (1) minus the amounts described in
subparagraphs (2) and (3):

 

  (1) The Employee’s benefit that would have been payable under the Pension Plan
on the Benefit Commencement Date in the single life annuity form of payment,
including in such calculation all periods of service by the Employee with any
subsidiary or affiliate of the Company located outside the United States, and
disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan, calculated as if he had attained an
adjusted retirement age on the Benefit Commencement Date, determined as follows:

 

 

McCormick Supplemental Executive Retirement Plan    Page 9



--------------------------------------------------------------------------------

  (A) The adjusted retirement age will be the Employee’s actual attained age on
the Benefit Commencement Date increased by one month for each month of service
after age 55 during which the Employee participated in the Plan. However, the
adjusted retirement age cannot be greater than 65.

 

  (B) If the Employee is Disabled at the time that he experiences a Separation
from Service, the Employee will continue to accrue credited service during the
period of time that he is Disabled until his Benefit Commencement Date.

 

  (C) In the benefit calculation, credited service and average monthly earnings
will be determined to the adjusted retirement age, assuming that the Employee’s
rate of pay in effect immediately preceding the date of his Separation from
Service (or date of the Change in Control Event, if applicable) had remained in
effect until his adjusted retirement age.

 

 

(D)

Average monthly earnings shall include 90% of 1/12th of the average of the five
highest annual bonuses earned by the Employee in any five of the ten calendar
years immediately prior to his Separation from Service (or the Change in Control
Event, if applicable); if the Employee is on Disability at the time of his
Separation from Service, the annual bonuses considered shall be the five highest
annual bonuses earned by the Employee in any five of the ten calendar years
immediately before the Disability.

 

  (2) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

  (3) The benefit that the Employee is actually eligible to receive on the
Benefit Commencement Date under any pension or retirement plan provided by a
subsidiary or affiliate of the Company located outside the United States which
formerly employed the Employee.

Section 3.6. Management Program Benefit.

For an Employee who has met the eligibility criteria to receive benefits under
the Management Program set forth in this Section 3.6 or for an Employee who has
been designated as eligible to participate in the Plan by the Committee but not
otherwise selected by the Committee to receive a benefit under any specific
program under the Plan, the benefit shall be equal to the amount described in
subparagraph (a) minus the amount described in subparagraph (b):

 

(a) The benefit that would have been payable under the Pension Plan on the
Benefit Commencement Date in the single life annuity form of payment,
disregarding the limitations of Sections 415 and 401(a)(17) of the Code as they
may be implemented in the Pension Plan.

 

(b) The benefit that the Employee is actually eligible to receive under the
Pension Plan on the Benefit Commencement Date under the single life annuity form
of payment.

 

 

McCormick Supplemental Executive Retirement Plan    Page 10



--------------------------------------------------------------------------------

Section 3.7. Special Program Benefit.

For an Employee who has been selected by the Committee to receive benefits under
the Special Program set forth in this Section 3.7, the benefit shall be equal to
the amount described in his employment agreement approved by the Committee and
designated a “Special Program Benefit” therein.

Section 3.8. Vesting and Nonforfeitability of Benefits.

The right of an Employee or any other person to a benefit under this Plan shall
be deemed to vest and become nonforfeitable upon the earliest of:

 

(a) the date on which the Employee reaches age 55;

 

(b) the date of a Change in Control Event; or

 

(c) the date immediately preceding the date of such Employee’s Separation from
Service as a result of death, a Constructive Discharge or a discharge by the
Company without Cause.

 

 

McCormick Supplemental Executive Retirement Plan    Page 11



--------------------------------------------------------------------------------

Article 4. Payment of Plan Benefits

Section 4.1. Default Forms of Payment.

Except as provided in Section 4.2 or Section 4.5:

 

(a) If the Employee’s Benefit Trigger is his Disability or his Separation from
Service and he is married on the Benefit Commencement Date, his benefit shall be
paid in the form of a fifty (50) percent joint and survivor annuity with his
spouse as the survivor annuitant.

 

(b) If the Employee’s Benefit Trigger is his Disability or his Separation from
Service and he is unmarried on the Benefit Commencement Date, his benefit shall
be paid in the form of a single life annuity.

 

(c) If the Employee’s Benefit Trigger is a Change in Control Event, his benefit
shall be paid in a lump sum.

Section 4.2. Cash Out of Small Benefits.

If an Employee’s benefit on his Benefit Commencement Date would be the actuarial
equivalent of a lump sum payment of less than the limit set forth in
Section 402(g) of the Code ($15,500 in 2008), the benefit shall be paid in a
lump sum.

Section 4.3. Alternate Forms of Payment.

 

(a) Benefits under the Plan paid due to a Separation from Service or Disability
may be payable in the following actuarially equivalent forms (to the extent
available under the Pension Plan):

 

  (1) a single life annuity;

 

  (2) a joint and 50%, 66 and 2/3%, 75% or 100% joint and survivor annuity;

 

  (3) an annuity described in Section 4.3(a)(1) or (2) with guaranteed payments
for the first 5, 10, or 15 years;

 

  (4) any other form of payment permitted by the Committee that would be treated
as an actuarially equivalent life annuity within the meaning of Treas. Reg. §
1.409A-2(b)(2)(ii)(B); and,

 

  (5) to the extent required by Section 4.2, a lump sum.

 

(b)

Each form of payment under the Plan shall be the actuarial equivalent of
Employee’s benefit calculated as a single life annuity beginning on his Benefit
Commencement Date. Actuarial equivalence shall be determined under this Plan by
using the actuarial assumptions that are used for that purpose under the Pension
Plan as in effect when such actuarial equivalence under this Plan is being
determined. Any actuarially equivalent

 

 

McCormick Supplemental Executive Retirement Plan    Page 12



--------------------------------------------------------------------------------

 

benefits calculated under this Section shall be based on the Employee’s actual
attained age at the time of the calculation.

Section 4.4. Time of Benefit Payments.

 

(a) Except to the extent that a different time of payment is elected pursuant to
Section 4.5, if the Employee’s Benefit Trigger is his Separation from Service,
the Employee’s Benefit Commencement Date shall be determined as follows and the
following rules shall apply:

 

  (1) Except as provided in Section 4.4(a)(2), the Employee’s Benefit
Commencement Date shall be the first of the month following the later of his
Separation from Service or the date on which he attains age 55.

 

  (2) No payment shall be made during the six-month period immediately following
the Employee’s Separation from Service (other than in the case of the Employee’s
death).

 

  (3) Any payments otherwise due during the six-month period immediately
following the Employee’s Separation from Service shall be paid on the first
business day that occurs six months following the Employee’s Separation from
Service (or, if earlier, the date of the Employee’s death). During this
six-month period, the amounts otherwise payable to the Employee shall accrue
interest at the 30-day Treasury Bill rate in effect for November of the year
before the year in which the Employee experiences a Separation from Service.

 

(b) If an Employee’s Benefit Trigger is a Change in Control Event, the
Employee’s Benefit Commencement Date shall be the date of the Change in Control
Event.

 

(c) Except to the extent that a different time of payment is elected pursuant to
Section 4.5, if an Employee’s Benefit Trigger is his Disability, the Employee’s
Benefit Commencement Date shall be the first of the month following the later of
the date of his Disability or the date on which he attains age 55.

Section 4.5. Election of Alternate Time and Form of Payment.

 

(a) In General. Except as provided in Section 4.2, before his Benefit
Commencement Date, an Employee may elect to receive his benefit following a
Separation from Service or Disability in any form permitted under Section 4.3(a)
that is treated as an actuarially equivalent life annuity (within the meaning of
Treas. Reg. § 1.409A-2(b)(2)(ii)(B)) with respect to the form of benefit that he
would have received under Section 4.1(b). An Employee shall not be permitted to
change his form of benefit after his Benefit Commencement Date.

 

(b)

Changes to Form of Payment. An Employee may file an election to change his time
of payment upon a Separation from Service or Disability to an alternate time of
payment permitted by the Committee or to change his form of payment upon a
Separation from Service or Disability to a form of payment permitted under
Section 4.3(a) that is not treated as an actuarially equivalent life annuity
(within the meaning of Treas. Reg. §

 

 

McCormick Supplemental Executive Retirement Plan    Page 13



--------------------------------------------------------------------------------

 

1.409A-2(b)(2)(ii)(B)) with respect to the form of benefit that he would have
received under Section 4.1(a) or Section 4.1(b), provided that such change is
made at the time and in the manner designated by the Committee, and subject to
the following conditions:

 

  (1) the election to change the time or form of payment shall not take effect
until twelve (12) months after the election is made;

 

  (2) the election to change the time or form of payment must be filed at least
12 months prior to the date on which payments to the Employee are otherwise
scheduled to commence; and

 

  (3) the first payment with respect to which such election to change the time
or form of payment is made must be deferred for a period of 5 years from the
date such payment would otherwise have been made.

An Employee may file separate elections to change the time or form of payment
for payments upon a Separation from Service and Disability. For purposes of this
Section 4.5(b), a series of installment payments over a period of five years or
less shall be treated as a single payment, and an election between actuarially
equivalent life annuities shall be permitted at any time permitted under
Section 409A of the Code.

Section 4.6. Beneficiary in the Event of Death.

Upon the death of an Employee eligible for coverage under the Plan before the
Employee’s Benefit Commencement Date, the surviving spouse of such Employee, if
any, shall be paid a benefit equal to 50% of the benefit the Employee would have
been entitled to under the Plan had he experienced a Separation from Service on
the day immediately preceding his death. If the Employee dies before age 55, the
surviving spouse’s benefit shall commence payment on the first day of the month
following the date on which the Employee would have reached age 55, and the
surviving spouse’s benefit shall be calculated as if the Employee had reached
age 55, but based on the Employee’s actual compensation and years of service as
of his date of death. If death occurs after the Employee has begun to receive
payment of his benefit under the Plan, the beneficiary shall receive any benefit
to which he is entitled under the form in which the benefit was being paid. If
the Employee is unmarried and has not yet commenced his or her benefit at the
time of the Employee’s death, the Employee’s beneficiaries, heirs, or estate
shall not be entitled to a benefit under the Plan.

 

 

McCormick Supplemental Executive Retirement Plan    Page 14



--------------------------------------------------------------------------------

Article 5. Administration of the Plan

Section 5.1. Designation of Committee.

This Plan shall be administered by the Compensation Committee of the Board of
Directors or the Management Committee of the Company, as the case may be. The
Compensation Committee reviews and approves the participation and benefits for
the Company’s “executive officers,” as defined in the rules promulgated under
the Securities Exchange Act of 1934, as amended, and any other Employees that it
designates. The Management Committee reviews and approves the participation and
benefits for all other executives. Members of the Management Committee may
participate in this Plan.

Section 5.2. Authority of Committee.

The Committee shall have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (b) decide or resolve any and all questions
including interpretations of this Plan and facts that are relevant to the
administration of the Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by an Employee, the Company or a member of the Affiliated Group.

Section 5.3. Agents.

In the administration of this Plan, the Committee may, from time to time, employ
or designate agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to the Company.

Section 5.4. Binding Effect of Decisions.

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated by the Committee hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

Section 5.5. Indemnity of Committee.

The Company and each member of the Affiliated Group shall indemnify and hold
harmless the members of the Committee, and any employee to whom duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such employee, in which case the member(s) or employee(s)
who engaged in the misconduct shall not be eligible for indemnification.

 

 

McCormick Supplemental Executive Retirement Plan    Page 15



--------------------------------------------------------------------------------

Section 5.6. Employer Information.

To enable the Committee to perform its functions, each member of the Affiliated
Group shall supply full and timely information to the Committee on all matters
relating to the compensation of its Employees, the date and circumstances of the
Disability, death or Separation from Service of its Employees, and such other
pertinent information as the Committee may reasonably require.

Section 5.7. Finality of Decisions.

Any actions taken hereunder, including any valuation of the amount, or
designation of a recipient, or any payment to be made hereunder, shall be
binding and conclusive on all persons for all purposes.

 

 

McCormick Supplemental Executive Retirement Plan    Page 16



--------------------------------------------------------------------------------

Article 6. Claims Procedures

Section 6.1. Presentation of Claim.

Any Employee or beneficiary of a deceased Employee (such Employee or beneficiary
being referred to below as a “Claimant”) may deliver to the Committee a written
claim for a determination with respect to the amounts distributable to such
Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within thirty (30) days after
such notice was received by the Claimant. The claim must state with
particularity the determination desired by the Claimant. All other claims must
be made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

Section 6.2. Notification of Decision.

The Committee shall consider a Claimant’s claim and shall notify the Claimant in
writing or by electronic means:

 

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and in that event, such notice shall
set forth in a manner calculated to be understood by the Claimant:

 

  (1) the specific reason(s) for the denial of the claim, or any part of it;

 

  (2) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (3) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (4) an explanation of the review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

Any such notice shall be provided within 90 days after receipt of the claim by
the Plan, unless special circumstances require an extension of time for
processing the claim for up to a maximum of an additional 90 days. The Claimant
will receive written notification if any such extension is necessary.

Section 6.3. Review of a Denied Claim.

Within sixty (60) days after receiving a notice from the Committee that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with

 

 

McCormick Supplemental Executive Retirement Plan    Page 17



--------------------------------------------------------------------------------

the Committee a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the review procedure
began, the Claimant (or the Claimant’s duly authorized representative):

 

(a) may review and request copies of pertinent documents, records, and other
information relevant to the claim for benefits;

 

(b) may submit written comments, documents, records, and other information
relating to the claim for benefits (regardless of whether such comments,
documents, records, or other information was submitted or considered in
connection with the initial claim); and/or

 

(c) may request a hearing, which the Committee may grant.

No claim shall be reviewed if the Claimant (or the Claimant’s duly authorized
representative) fails to file the written request for review in a timely manner.

A Claimant who fails to request a review (and fails to have a duly authorized
representative seek review on his behalf) in accordance with this Section 6.3
shall not be permitted to bring an action under ERISA to enforce his rights
under the Plan.

Section 6.4. Decision on Review.

The Committee shall render its decision on review promptly, and not later than
sixty (60) days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Committee’s decision must be rendered within one hundred
twenty (120) days after such date. The Claimant will receive written
notification if any extension beyond the original sixty (60) days is necessary.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

 

(a) specific reasons for the decision;

 

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits; and

 

(d) a statement of the Claimant's right to bring an action under Section 502(a)
of ERISA.

Section 6.5. Section 409A of the Code.

If an Employee or beneficiary believes he or she is entitled to benefits but has
not received them, the Employee or beneficiary must accept any payment made
under the Plan and make prompt and reasonable, good faith efforts to collect the
remaining portion of the payment, as determined under section 1.409A-3(g) of the
Treasury Regulations. For this purpose (and as determined under such
regulation), efforts to collect the payment will be presumed not to be prompt,
reasonable, good faith efforts, unless the Employee or beneficiary provides
notice to the

 

 

McCormick Supplemental Executive Retirement Plan    Page 18



--------------------------------------------------------------------------------

Committee within 90 days of the latest date upon which the payment could have
been timely made in accordance with the terms of the Plan and the regulations
under Section 409A of the Code, and unless, if not paid, the Employee or
beneficiary takes further enforcement measures within 180 days after such latest
date.

 

 

McCormick Supplemental Executive Retirement Plan    Page 19



--------------------------------------------------------------------------------

Article 7. Amendment and Termination

Section 7.1. Amendment.

The Company may, at any time, amend or modify the Plan in whole or in part;
provided that (a) no amendment or modification shall decrease or restrict the
value of an Employee’s benefit in existence at the time the amendment or
modification is made, calculated as if the Employee had experienced a Separation
from Service as of the effective date of the amendment or modification, and
(b) after a Change in Control, no amendment or modification shall adversely
affect the vesting, calculation or payment of benefits hereunder to any Employee
or beneficiary or diminish any other rights or protections any Employee or
beneficiary would have had, but for such amendment or modification, unless such
affected Employee or beneficiary consents in writing to such amendment.

Section 7.2. Termination

While the Company intends to maintain this Plan for as long as necessary, the
Company reserves the right to terminate it at any time for whatever reason it
may deem appropriate, subject to the requirements of Section 7.1 that apply with
respect to any amendment to terminate the Plan. In the event of the termination
of the Plan (and any other plan required to be aggregated with this Plan
pursuant to Section 409A of the Code), the Company may, in its discretion, elect
to distribute to each Employee the full amount of his benefit under the Plan in
a lump sum no earlier than the 13th month and no later than the 24th month after
the termination of the Plan, provided that the termination of the Plan is not
proximate to a downturn in the Company’s financial heath and the Company does
not adopt any new arrangement that would have been aggregated with the Plan
under Section 409A within three years following the date of the Plan’s
termination. If a Change in Control Event occurs that results in the payment of
benefits to Employees, then the Plan shall terminate automatically immediately
following the payment of such benefits, and no further benefits shall accrue
under the Plan following such Change in Control Event.

Section 7.3. Contractual Obligation.

Notwithstanding Section 7.1, the Company intends to assume a contractual
commitment to pay the benefits described under this Plan and such commitment
shall be evidenced by individual contracts entered into between the Company and
each covered Employee for whom benefits accrue under the Plan. The contracts
shall be substantially in the form attached as Exhibit 1 to the Plan.

Section 7.4. Section 409A of the Code.

If the Company determines that any provision of the Plan is or might be
inconsistent with the restrictions imposed by Section 409A of the Code, such
provision shall be deemed to be amended to the extent that the Company
determines necessary to bring it into compliance with Section 409A of the Code.
Any such deemed amendment shall be effective as of the earliest date such
amendment is necessary under Section 409A of the Code. No amendment or
termination

 

 

McCormick Supplemental Executive Retirement Plan    Page 20



--------------------------------------------------------------------------------

pursuant to Section 7.1 of the Plan shall be effective to the extent that it
would result in a violation of any requirement under Section 409A of the Code.

 

 

McCormick Supplemental Executive Retirement Plan    Page 21



--------------------------------------------------------------------------------

Article 8. Trust

Section 8.1. Establishment of the Trust.

The Company may utilize one or more Trusts to which the Affiliated Group may
transfer such assets as the members of the Affiliated Group determine in their
sole discretion to assist in meeting their obligations under the Plan. Any Trust
shall conform to the restrictions under Section 409A of the Code relating to the
funding of nonqualified deferred compensation plans. Benefits under the Plan may
also be paid out of the general assets of the Company or a member of the
Affiliated Group.

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Employee or any other person.

Section 8.2. Automatic Funding of Trust.

Upon a Change in Control, (a) if it has not done so already, the Company shall
establish a Trust, and (b) the members of the Affiliated Group shall contribute
amounts to such Trust (or any pre-existing Trust or Trusts) sufficient to fund
all benefits due under the Plan.

Section 8.3. Interrelationship of the Plan and the Trust.

The provisions of the Plan and the Participation Agreement shall govern the
rights of an Employee to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the members of the Affiliated
Group, Employees and the creditors of the Company and members of the Affiliated
Group to the assets transferred to the Trust.

Section 8.4. Distributions From the Trust.

The obligations of each member of the Affiliated Group under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce such employer’s obligations under the Plan.

 

 

McCormick Supplemental Executive Retirement Plan    Page 22



--------------------------------------------------------------------------------

Article 9. Miscellaneous

Section 9.1. Status of Plan.

The Plan is intended to be a plan that is not qualified within the meaning of
Section 401(a) of the Code and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA. The Plan shall be administered and interpreted to the extent possible
in a manner consistent with that intent.

Section 9.2. Unsecured General Creditor.

Employees and their beneficiaries, heirs, successors and assigns shall have no
legal or equitable rights, interests or claims in any property or assets of the
Company or a member of the Affiliated Group or in any property or assets held in
a Trust maintained with respect to the Plan. For purposes of the payment of
benefits under this Plan, any and all of the assets of the Company and each
member of the Affiliated Group, shall be, and shall remain, the general,
unpledged unrestricted assets of the Company or member of the Affiliated Group.
Any employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the right of any unsecured general creditor of
the Company.

Section 9.3. Employer’s Liability.

An employer’s liability for the payment of benefits shall be defined only by the
Plan and the contract entered into between the employer and an Employee. An
employer shall have no obligation to an Employee under the Plan except as
expressly provided in the Plan and his contract.

Section 9.4. Nonassignability.

Neither an Employee nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in actual receipt, the amount, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. Except as required by law or
by a “qualified domestic relations order” (as defined in Section 414(p)(1)(B) of
the Code) that can be construed and executed in a manner consistent with the
requirements of Section 409A of the Code, no part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by an Employee or any other person, or be transferable by
operation of law in the event of an Employee’s or any other person’s bankruptcy
or insolvency.

 

 

McCormick Supplemental Executive Retirement Plan    Page 23



--------------------------------------------------------------------------------

Section 9.5. Not a Contract of Employment.

The terms and conditions of this Plan and the contract evidencing Plan benefits
shall not be deemed to constitute a contract of employment between any member of
the Affiliated Group and the Employee. Such employment is hereby acknowledged to
be an “at will” employment relationship that can be terminated at any time for
any reason, or no reason, with or without cause, and with or without notice,
except as otherwise provided in a written employment agreement. Nothing in this
Plan or any contract under the Plan shall be deemed to give an Employee the
right to be retained in the service of any employer as an employee or to
interfere with the right of any employer to discipline or discharge the Employee
at any time.

Section 9.6. Furnishing Information.

Each Employee and beneficiary shall cooperate with the Committee by furnishing
any and all information requested by the Committee and take such other actions
as may be requested in order to facilitate the administration of the Plan and
the payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

Section 9.7. Governing Law.

The provisions of this Plan shall be construed and interpreted according to
ERISA and the internal laws of the State of Maryland without regard to its
conflicts of laws principles, to the extent not preempted by ERISA.

Section 9.8. Required or Permitted Notices.

Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

McCormick & Company, Incorporated

18 Loveton Circle

Sparks, Maryland 21152

Attn: Vice President – Human Relations

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to an Employee under this
Plan shall be sufficient if in writing and hand-delivered, or sent by mail, to
the last known address of the Employee.

Section 9.9. Successors.

The provisions of this Plan shall bind and inure to the benefit of the
Employee’s employer and its successors and assigns, the Employee, the Employee’s
beneficiaries and their successors and assigns.

 

 

McCormick Supplemental Executive Retirement Plan    Page 24



--------------------------------------------------------------------------------

Section 9.10. Severability.

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan, each of which
shall remain in full force and effect.

Section 9.11. Payment on Behalf of Person Unable to Manage Affairs.

If the Committee shall find that any person to whom any amount is payable under
this Plan is unable to care for his affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefor shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a child, a parent, or a brother or sister, or to any person
deemed by the Committee to have incurred expense for such person otherwise
entitled to payment, in such manner and proportions as the Committee may
determine. The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit. Any such payment shall be a complete discharge of the liabilities of
the Company under this Plan.

Section 9.12. Distribution in the Event of Taxation.

The Committee may distribute all or a portion of the Employee’s benefit to the
extent necessary to pay any FICA or income taxes which may be owed by the
Employee on his benefit under the Plan and to the extent permitted by
Section 409A of the Code.

Section 9.13. Insurance.

The Company and members of the Affiliated Group, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Employee, in such amounts and in such
forms as the Company may choose. The employers or the trustee of the Trust, as
the case may be, shall be the sole owner and beneficiary of any such insurance.
The Employee shall have no interest whatsoever in any such policy or policies,
and at the request of the employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the employers have applied for insurance.

Section 9.14. Section 409A of the Code.

No provision in the Plan shall be interpreted or construed to (a) create any
liability for the Company or an employer related to a failure to comply with
Section 409A of the Code or (b) transfer any liability for a failure to comply
with Section 409A of the Code from an Employee, an Employee’s spouse,
beneficiary, estate or other individual to the Company or a member of the
Affiliated Group.

Section 9.15. Other Benefits and Agreements.

The benefits provided for an Employee and Employee’s beneficiary under the Plan
are in addition to any other benefits available to such Employee under any other
plan or program for employees of the Employee’s employer. The Plan shall
supplement and shall not supersede,

 

 

McCormick Supplemental Executive Retirement Plan    Page 25



--------------------------------------------------------------------------------

modify or amend any other such plan or programs except as may otherwise be
expressly provided.

 

 

McCormick Supplemental Executive Retirement Plan    Page 26



--------------------------------------------------------------------------------

Article 10. Grandfathered Benefits

Section 10.1. Grandfathered Benefits.

The terms of the Plan in effect on December 31, 2004 are attached as Appendix A.
Appendix A applies to an Employee’s Grandfathered Benefits. To the extent that
an Employee’s benefit under the Plan was earned and vested after December 31,
2004, it is subject to the provisions of the Plan as amended and restated
effective January 1, 2005 and any subsequent amendments and restatements of the
Plan. The purpose of Appendix A is to preserve the terms of the Plan that govern
an Employee’s Grandfathered Benefits, and to prevent any Grandfathered Benefits
from becoming subject to Section 409A of the Code. No amendment to the Plan,
including this Appendix A, which would constitute a “material modification” for
purposes of Section 409A, shall be effective unless the amending instrument
specifically provides that it is intended to materially modify the terms of this
Appendix A and to cause the Grandfathered Benefits to become subject to
Section 409A of the Code.

*            *            *            *             *

IN WITNESS WHEREOF, this Plan document has been executed on behalf of the
Company as of December 19, 2008.

 

ATTEST:           McCORMICK & COMPANY, INCORPORATED

/s/ W. Geoffrey Carpenter

   

12-19-08

    By:  

/s/ Cecile K. Perich

   

12-19-08

W. Geoffrey Carpenter   Date      

Cecile K. Perich

    Date Vice President         Vice President Human Relations     General
Counsel & Secretary            

 

 

McCormick Supplemental Executive Retirement Plan    Page 27